Case 19-20319    Doc 27   Filed 08/19/19 Entered 08/19/19 11:14:34     Desc Main
                            Document     Page 1 of 3




                                      In the
      United States Bankruptcy Court
                     For the Northern District of Illinois


                                            CASE NO. 19-BK-20319
    IN RE:                                  EASTERN DIVISION
                                            CHAPTER 13
             SHUNTAVIA D. WIGFALL,
                                            HON. CAROL A. DOYLE
                  DEBTOR.
                                            HEARING DATE: SEPT. 10, 2019
                                            HEARING TIME: 10:30 A.M.



                O BJECTION TO C ONFIRMATION

       The City of Chicago (“City”) objects to confirmation of the Debtor’s
    proposed chapter 13 plan. The plan as proposed does not comply with
    the requirements of the Bankruptcy Code, 11 U.S.C. § 101 et seq.
    (“Code”), and thus cannot be confirmed.
       The Debtor’s plan provides in § 3.4 that the City’s statutory posses-
    sory lien on the Debtor’s vehicle that was obtained by impounding the
    vehicle will be avoided as a judicial lien under § 522(f) of the Bank-
    ruptcy Code. As provided in the City’s Response [Dkt. No. 24] to the
    Debtor’s Motion Avoid the City’s Lien [Dkt. No. 10], the City’s lien is
    statutory and not judicial, and therefore may not be avoided under
    § 522(f), through a motion, or through a plan.
       Therefore, the City respectfully requests that this Court deny con-
    firmation of the Debtor’s plan.




                                        1
Case 19-20319   Doc 27   Filed 08/19/19 Entered 08/19/19 11:14:34   Desc Main
                           Document     Page 2 of 3




                                   Respectfully submitted,

                                   Mark Flessner
                                   Corporation Counsel

                                   By: s/ David Paul Holtkamp
                                   David Paul Holtkamp
                                   Asst. Corp. Counsel Supervisor
                                   CITY OF CHICAGO,
                                   DEPARTMENT OF LAW
                                   Chicago City Hall
                                   121 N LaSalle St., Ste. 400
                                   Chicago, IL 60602
                                   312.744.6967
                                   David.Holtkamp2@cityofchicago.org




                                     2
Case 19-20319       Doc 27   Filed 08/19/19 Entered 08/19/19 11:14:34   Desc Main
                               Document     Page 3 of 3




                             CERTIFICATE OF SERVICE

       I, David Paul Holtkamp, an attorney, hereby certify that on August

    19, 2019, I caused a copy of the attached Objection to Confirmation to

    be served via the court’s electronic noticing system for Registrants on

    those designated to receive such service as provided on the attached

    Service List.



                                              /s/ David Paul Holtkamp



                                   SERVICE LIST
    Registrants
    (Via CM/ECF)
          Ross H Briggs r-briggs@sbcglobal.net,
           hrr73813@notify.bestcase.com
          Charles A King chuck.king@cityofchicago.org
          Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
          Tom Vaughn ecf@tvch13.net, ecfchi@gmail.com




                                         3
